Citation Nr: 1137290	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-03 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) based on loss of use of the upper extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to July 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2005 rating decision of the VA Regional Office (RO) in Waco, Texas that denied SMC based on loss of use of the upper extremities.  The Veteran subsequently relocated to within the jurisdiction of the Reno, Nevada VA RO.

The Veteran was afforded a hearing in September 2009 before the undersigned Veterans Law Judge sitting at Las Vegas, Nevada.  The transcript is of record.  

The case was remanded for further development in June 2010 and has returned to the Board for appropriate disposition.

In correspondence dated in June 2011, the issues of entitlement to service connection for bladder cancer and emphysema were raised by the Veteran/representative.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate consideration. 


FINDING OF FACT

The Veteran's upper extremities/hand function is preserved, including grasping and manipulation.  

2.  The Veteran has not lost the use of either arm or hand.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss of use of the upper extremities are not met. 38 U.S.C.A. § 1114 (West 2002 & West 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has essentially lost the use of his upper extremities and that special monthly compensation in this regard is warranted.  On personal hearing in September 2009, he presented testimony to the effect that a "frozen" left shoulder was diagnosed in 1993 and that he has diminished use of his right shoulder from surgery performed for non-Hodgkin's lymphoma.  He stated that he was unable to drive a car properly and had had accidents because his right shoulder kept slamming into the side of the car.  The appellant related that he had "dumped" his motorcycle on the freeway because of his arms, although it was OK when his hands were at waist level when riding.  He stated that he had a lung problem and that when it was difficult to breathe, it was hard to work his arms.  The Veteran related that he had been told that his arm problem was inoperable, and that it was difficult to push off and up.  He said that he struggled to get out of bed.

The Veteran testified that he had been a motorcycle rider since 1971 and did not have any modified controls, but did have cruise control.  He stated that his hands went numb after about 45 minutes when he rode the motorcycle.  He said that he engaged in a lot of one-handed driving because he could only go 35-40 miles per hour.  It was reported that he was a very experienced rider but had gotten to the point that he was considering a handicap decal.  He related that he could not pick up a hammer or use a screwdriver, and could not use his computer to type because of neuropathy.  He said his hands changed colors and that he would bang them on the table to bring feeling back into them.  The appellant stated that the left arm was worse than the right.  He testified that he had ridden his motorbike to the hearing.


Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claim by letter dated in May 2005 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant and VA's respective duties for obtaining evidence.  Correspondence sent to the Veteran in March 2006 addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Voluminous VA clinical records have been generated during the appeal period and have been carefully considered.  The Veteran was afforded VA examinations in which the upper extremities were evaluated.  He presented testimony in September 2009 before the undersigned Veterans Law Judge.  At the start of the hearing, the Judge clarified the issue on appeal.   This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  The case was remanded for further development in June 2010.  Pursuant to such, the appellant was afforded a VA examination in August 2010 that is found to be adequate for compensation and pension purposes.  His assertions and the whole of the record have been carefully considered.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained.  The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to service connection for special monthly compensation for loss of use of the upper extremities is ready to be considered on the merits.

Law and Regulations

Special monthly compensation (SMC) is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352 (2011).

Pertinent to this claim, special monthly compensation is payable for anatomical loss or loss of use of one hand, 38 U.S.C.A. § 1114 (k) or both hands, 38 U.S.C.A. § 1114 (m).  Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis. 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(a)(2)

SMC is also warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prostheses in place. 38 U.S.C.A. § 1114 (n).  

Factual Background

Among other things, the Veteran is service connected for right brachial plexopathy, rated 40 percent disabling, tender painful scar of the right axilla, post non-Hodgkin's lymphoma biopsy, rated 10 percent disabling, and right and left upper extremity neuropathy, each rated 10 percent disabling.  He receives special monthly compensation under 38 U.S.C.A. § 1114, subsection (s) and 38 C.F.R. § 3.350 (i) on account of radiation pneumonitis with resultant pulmonary dysfunction rated 100 percent and additional service-connected disabilities of major depression with posttraumatic symptoms, right brachial plexopathy (dominant), tender, painful scar, right axilla post non-Hodgkin's lymphoma biopsy, tinea pedis, type II diabetes mellitus, independently ratable at 60 percent or more from February 25, 1999.  The appellant is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.50(a) on account of loss of use of a creative organ from August 2, 1997.  

A claim for special monthly compensation was received in March 2005.  The Veteran related that he had a severe peripheral nerve condition and had lost the use of both arms as detailed in an accompanying letter.  Received in support of the claim was a letter to the appellant's senator dated in September 1997 from a VA physician in the ambulatory care center noting that because of multiple surgical procedures involving the peripheral nerves and damage done by radiation, the Veteran was unable to use his right upper extremity because of severe pain and was unemployable.  

Extensive VA outpatient records dating from January 2004 reflect that the appellant received treatment for multiple complaints and disorders, including upper extremity symptoms.  He was seen in January 2004 for bilateral shoulder pain.  In May 2004, the complaint was chronic right shoulder pain with a history of motor vehicle accident two to three months before.  Magnetic Resonance Imaging (MRI) of the right shoulder was performed for which assessments were rendered of moderate to severe osteoarthritis involving the acromioclavicular joint, joint space narrowing, capsular hypertrophy, and subclavicular subacromial spurring.  It was noted that such changes could result in impingment in the appropriate clinical setting.  There was no evidence of rotator cuff tear or tendinopathy, but it was felt that there was a possible anterior labral tear.  MRI of the left shoulder disclosed changes of chronic rotator cuff tear involving the supraspinatus, infraspinatus and subscapularis tendons.  There was tendinous retraction of the supraspinatus and infraspinatus tendons to at least the level of the glenohumeral joint with associated severe atrophy of both muscles.  There was superior subluxation/migration of the humeral head relative to the glenoid compatible with chronic tear, degenerative changes of the acromioclavicular and glenohumeral joint, and blunting of the superior labrum with suspected chronic degenerative labral tear.  

The appellant continued to be seen in regular follow-up for many chronic disorders, including generalized orthopedic pain complaints, to include shoulder symptoms.  In April 2004, he was seen for shoulder pain and voiced complaints of ineffective pain control.  July 2004, he complained of left shoulder and right arm pain.  Movements were reported as guarded.  An August 2004 clinical entry noted shoulder pain.

The Veteran was afforded a VA peripheral nerves examination in August 2005.  History was provided to the effect that he first noticed numbness and tingling in the right arm in 1994 following chemo and radiation therapy for lymphoma, with injury to the arm and hand.  It was noted that he injured the left shoulder playing softball in the 1980s with a tear to the rotator cuff.  He indicated that following loss of use of the right arm, he utilized the left and that with constant use, he noticed the same symptoms appearing as those in the right.  The Veteran stated that he was advised against surgical repair of the left shoulder due to the possibility of nerve injury, and that this made it impossible for him to take care of himself.  He reported flare-ups of shoulder weakness with strenuous lifting, pushing or pulling that might last one to two hours and ease with rest and medication.  

On physical examination, no muscle wasting or atrophy was observed.  Shoulder flexion and abduction were from zero to 90 degrees actively and passively.  It was reported that the appellant had no internal or external rotation, but did have 10 degrees of extension on the right with zero degrees on the left.  Pain was voiced at the ends of range of motion.  It was reported that range of motion was limited by pain with weakness on resisted motion in both upper extremities.  Diagnoses were rendered of peripheral neuropathy secondary to radiation injury, right extremity, diabetes mellitus, and peripheral neuropathy secondary to left shoulder injury and diabetes mellitus. 

The Veteran underwent special orthopedics consultation in September 2005 for complaints of a painful left shoulder.  Pertinent history of injury was reported.  The appellant related that he took Vicodin for pain control and had also been on Methadone but had recently been taken off that medication.  He stated that the shoulder was painful after waking up at night and that he had gotten no relief from hot showers or heating pads.  It was noted that he was right-handed.  

Examination of the left shoulder disclosed no swelling or erythema.  Abduction and flexion were from zero to 45 degrees. He was unable to reach behind his head.  He could reach to approximately L5 behind his back.  Internal and external rotation was from zero to 45 degrees with pain.  Supraspinatus strength in the right shoulder was 5/5 and 3/5 in the left.  Passively, the Veteran was able to increase abduction and flexion from zero to approximately 60 degrees.

VA outpatient clinical records reflect that the Veteran was seen in August 2005 and complained of chronic left shoulder pain.  He stated that he had previously been evaluated at VA with a diagnosis of rotator cuff tear and had been treated with cortisone shot with good results.  It was noted that he alleged having been "in a scuffle with security guards at Target store on 8/25 where arm was reportedly twisted behind his back and has had increased shoulder pain ever since."  On physical examination, it was noted that the left arm was in a sling and that he had decreased range of motion.  He related that he could not raise his arm over his head to wash his hair even before the incident the previous week.  An X-ray in September 2005 was interpreted as showing mild osteoarthritic changes in the acromioclavicular joint.  The glenohumeral joint was within normal limits.  Mild cystic degenerative changes were present in the humeral head.  

Following examination, assessments of frozen shoulder, possible rotator cuff tear and mild impingment syndrome were rendered.  The Veteran subsequently underwent steroid injection.  Options for treatment were discussed, including additional steroid injections and physical therapy.  At this point, the examiner noted that the Veteran became agitated and stated that 'it is patient's right to get pain medications.'  The appellant related that since he had been taken off methadone, the 240 milligrams of Vicodin were not enough to cover his painful shoulder.  

The Veteran was seen in the pain management service in October 2005 primarily for chronic worsening radiating neck and back pain.  He also reported chronic pain in other joints including the shoulders, elbows, wrists, and hand joints.  It was noted that he took eight tablets of Hydrocodone daily that helped in reducing the pain.  He indicated that he had had a steroid injection in the left shoulder in August 2005 with adequate pain relief but that no other treatment modality reduced pain.  

On physical examination, it was reported that the Veteran presented to the clinic walking and did not appear to be in any discomfort or any acute distress.  Capillary refill was adequate and equal in all extremities.  Radial and ulnar artery pulsations were 3+ on the right and left.  There was no deformity, misalignment or asymmetry that could be detected on inspection of the upper extremities.  There was some limited motion with some discomfort but without swelling, heat or erythema about the shoulders, elbows, wrists, and hand joints.  Sensation to touch and pinprick was equally reduced over the upper extremities.  All extremities were equally warm without evidence of atrophic changes or discoloration.  Following examination, assessments included peripheral neuropathy and degenerative joint disease.  He was advised to lose weight, to stop smoking and taking Vicodin tablets daily.

The Veteran was afforded a VA examination for diabetes mellitus, type II, in September 2007 that included evaluation of the peripheral nerves.  He complained of parethesias in both hands, related that he had difficulty in writing with the right hand, and said that he could not type on the computer keyboard with the right or left hand.  Examination disclosed no muscle atrophy of either hand.  Active range of motion was within normal limits in all of the fingers of the right hand.  Motor strength was 5/5 in all extremities.  There was decreased sensation distally in all fingers of the right hand and also below the right wrist level.  The sensory examination disclosed decreased sensation in all fingers of the left hand distally.  

VA outpatient clinic notes dating from 2008 reference chronic pain of multiple joints but no specific treatment for the upper extremities.  In March 2008, the Veteran was noted to display malingering-like behavior.  When seen in the mental health clinic in July 2008, he stated that after being taken off Prozac, he had pulled a gun on someone, had been in a fistfight with his son, and "had been looking for fights recently."  In September and November 2008, the appellant reported pain in the shoulders.  He was afforded consultation in the rheumatology clinic in June 2009 for a chief complaint of left shoulder pain.  Joint examination disclosed no evidence of any peripheral inflammatory arthropathy of the hands, wrists, or elbows.  Left shoulder range of motion was reported to be very limited with acute local tenderness over the anterior aspect.  A pertinent assessment of left shoulder pain suggestive of tendinitis was rendered.  The Veteran presented some three days later to the VA ambulatory care clinic to pick up medications.  Pharmacy noticed that his right eye was swollen and he admitted to having been in a bar fight two days before and that someone had struck him in the forehead with a pool stick.  

A VA pain clinic note in July 2010 reflects that the Veteran complained of multiple joint pain, including the left shoulder.  It was reported that he had had no therapy for the left shoulder but did have a steroid injection in June 2009.  He related that his hands went numb and that they tingled and hurt.  He said that he had to bang them against his legs for the feeling to come back.  The Veteran stated that his fingers cramped and that pain was constant.  He described pain as eight on a 10 scale and said that he was never without it.  Physical examination disclosed 5/5 strength in the deltoids, biceps, triceps, wrist extensors and handgrip of the right upper extremity.  In the left upper extremity, there was 4/5 strength in the deltoids, and 5/5 strength in the biceps and triceps, 4+/5 strength in the wrist extensors and 4/5 handgrip.  The Veteran was unable to perform internal rotation and external rotation secondary to pain.  Codman exercises were painful for him.  In June 2011, he complained of an aching and throbbing left shoulder. 

Pursuant to Board remand, the Veteran was scheduled for an examination for VA compensation and pension purposes in June 2010.  It was noted that the claims folder was available and reviewed.  

On examination, the Veteran's movements were observed to be normal and he did not use an assisting device.  He was able to sit comfortably without shifting in the chair, stand up from a sitting position, and sit up from the supine position without difficulty.  The appellant was able to get on and off the examination table without difficulty.  Pertinent clinical history was reviewed.  On physical examination of the peripheral nerves, that was no evidence of significant sensory or motor deficit.  It was reported that there was right ulnar nerve paralysis by history but that the examination did not show any paralysis.  Following examination, pertinent diagnoses included peripheral neuropathy, diabetic related, degenerative joint disease, both shoulder joints, and right ulnar nerve paralysis, by history.  The examiner commented that hand and arm function was preserved.  It was reported that the Veteran was tested via dynamometer and that his grip strength was 60/60/55 pounds of force with the right hand and 60/60/50 with the left.  The examiner stated that there were no other functional limitations of the hands or arms.  

Legal Analysis

In considering the evidence delineated in great detail above, VA clinical and examination reports and testimony indicate that the Veteran has continuing problems with the left shoulder and upper extremity in particular, as well as some symptoms affecting the right side.  It has been shown that range of motion is reduced and that he has paresthesias and neurologic deficit affecting both upper extremities and hands.  He receives treatment and continuing follow-up for pain and neurologic symptomatology.  Diagnostic studies have been reflective of pathology including degenerative changes, rotator cuff tear, joint space narrowing, capsular hypertrophy, impingment, labral tear, tendinopathy, and indications of muscle atrophy.  The Veteran's upper extremity symptomatology does affect functionality of the arms and hands.  Nevertheless, the evidence shows that the service-connected disabilities do not result in loss or loss of use of either hand or upper extremity for purposes of special monthly compensation.

The Board observes that the Veteran clearly retains bilateral upper extremity capability to a substantial extent.  VA treatment records over the years reflect a high level of function of each arm despite complaints and findings previously reported.  It appears that the Veteran has no trouble in attending to activities of daily living, including taking care of personal needs, moving about, and engaging in social activities.  On VA examination in June 2010, it was observed that his movements were normal.  It was noted that he could get on and off the examination table without difficulty.  The appellant is shown to remain mobile and is a motorbike-riding enthusiast.  By his own report and in VA clinical records, this appears to be his primary mode of transportation and he does not have special adaptation.  These are clearly not activities consistent with inability to use the hands and arms.  VA clinical records do not document any untoward infirmity of the upper extremities affecting loss of use of either arm except in 1997 immediately following surgery.  Since that time, there have been no indications that he has been so hampered or restricted in the use of upper extremities, including grasping and manipulation, such that loss of use is demonstrated.  

The Board points out that when the Veteran was afforded a VA examination in June 2010 to evaluate the status of upper extremities, the examiner unequivocally found that hand and arm function was preserved.  Grip strength was 60/60/55 pounds of force with the right hand and 60/60/50 with the left.  The examiner stated that there were no other functional limitations of the hands or arms.  This opinion is persuasive and is supported by the ongoing record.  Clearly the requirements of 1114 (k) (m) and (n) and 38 C.F.R. § 3.350 which stipulate that no effective function remain other than that which would be equally well served by an amputation stump below the elbow with use of a suitable prosthetic appliance are demonstrated.  Put another way, the evidence clearly shows that the Veteran has substantially greater function in his hands and upper extremities than if his upper extremities were amputated below the elbow and affixed with a prosthetic appliance. See 38 C.F.R. §§ 3.350(a)(2); 4.63 (2011).  

In this regard, the Board acknowledges that the Veteran is competent to assert that he has loss of use of his arms/hands.  A layman is competent to report that he or she experiences through the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this instance, the Board concludes that the assertions of loss of use of the upper extremities are less probative and less credible than the contemporaneous records and the VA opinion in 2010. See Buchanan v. Nicholson, 451 F3d 1331 (2006).  The Board also attaches greater probative weight to the clinical findings of a skilled, unbiased clinical professional and less to the Veteran; See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect credibility).  Moreover, the Board points out that during his hearing, the Veteran clarified that he really did not have loss of use of the extremities, and essentially presented testimony as to diminished capacity.  However, such symptoms are contemplated by the disability ratings that have been established for the service-connected disabilities that are not at issue in this appeal for special monthly compensation which addresses a more extraordinary disability picture.

Under the circumstances, the Board concludes that there is no reliable and probative evidence showing that the Veteran has loss of use of the upper extremities that meets the criteria for special monthly compensation purposes.  The Board thus finds that the preponderance of the evidence is against the claim and special monthly compensation for loss of use of the upper extremities must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Special Monthly Compensation based on loss of use of the upper extremities is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


